tcmemo_2013_23 united_states tax_court humphrey farrington mcclain p c petitioner v commissioner of internal revenue respondent docket no filed date john c aisenbrey and ben walter hobert for petitioner frances honecker holmes and james l gessford for respondent memorandum findings_of_fact and opinion morrison judge respondent the irs issued a notice_of_deficiency to petitioner humphrey farrington mcclain p c hfm for the year the notice stated that the irs had determined an income-tax deficiency of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure hfm timely filed a petition under sec_6213 for redetermination of the deficiency and the penalty we have jurisdiction under sec_6214 after concessions the remaining issues for decision and our holdings with respect to those issues are were the litigation expenses that hfm advanced on behalf of its contingent-fee clients in the nature of loans or deductible as ordinary- and-necessary business_expenses we hold that the expenses were in the nature of loans was the irs’s determination that the advanced litigation expenses should be treated as loans a change in method_of_accounting and therefore was a sec_481 adjustment proper we hold that the determination was a change in method_of_accounting and that therefore the sec_481 adjustment was proper 1all section references are to the internal_revenue_code as in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure 2hfm concedes the irs’s adjustments to dues-and-subscriptions expenses and meals-and-entertainment expenses is hfm liable for a sec_6662 penalty for a substantial_understatement_of_income_tax we hold that hfm qualifies for the reasonable-cause-and-good-faith exception to the penalty to the extent its understatement is attributable to denial of its claimed deductions for the advanced expenses rule_155_computations will determine hfm’s exact penalty findings_of_fact some facts have been stipulated and they are so found hfm is a law firm that primarily conducts plaintiff-side litigation in areas such as tobacco toxic- substance exposure products liability false advertising consumer antitrust securities fraud medical malpractice and erisa benefits it also has a smaller transactional practice that handles probate trust-and-estate business and real_estate matters hfm is a missouri corporation that had its principal_place_of_business in independence missouri when it filed the petition hfm is a calendar-year taxpayer it files its tax returns using the cash_method_of_accounting it is a qualified_personal_service_corporation under sec_448 hfm’s fee arrangements hfm initially paid the expenses of pursuing all litigation matters these expenses included the costs of court-filing fees court reporters expert witnesses depositions medical records medical examinations travel phone calls faxes and photocopying but not charges for the time of hfm’s professionals we refer to these expenses as advanced expenses whether hfm was reimbursed by a client for the advanced expenses depended on the type of fee arrangement and in some instances the result of the litigation hfm had four kinds of fee arrangements with its litigation clients fully reimbursable net fee gross fee and class action for matters for which hfm had a fully reimbursable fee arrangement clients paid an hourly or a flat fee and reimbursed the firm for all advanced expenses_incurred regardless of the outcome all other matters net-fee gross-fee and class-action arrangements operated on a contingent-fee basis in all contingent-fee matters clients paid a legal fee to hfm only if there was a favorable outcome likewise clients reimbursed the advanced expenses to hfm only if there was a favorable outcome for matters for which hfm had a net-fee arrangement clients first used the proceeds to reimburse the advanced expenses then they paid the firm a set percentage of the remaining amount as legal fees for matters for which hfm had a gross-fee arrangement clients first paid the firm a set percentage of the proceeds as legal fees then they reimbursed the firm for advanced expenses out of the remaining amount in class-action matters clients paid legal fees and reimbursed advanced expenses according to the terms of any eventual settlement or court award the terms replicated the fee structure of either a net-fee or a gross-fee arrangement generally each class member contributed an amount proportional to his or her share of the recovery hfm handled most of its litigation matters on a contingent-fee basis hfm’s tax treatment of advanced expenses for tax purposes hfm capitalized some of the advanced expenses and deducted the rest on its tax returns hfm reported all capitalized expenses as other current_assets on schedule l balance sheets per books it did not report 3if the proceeds were equal to or less than the advanced expenses hfm might partially forgo the reimbursement of expenses to allow the client to keep some of the proceeds this situation however was rare usually the proceeds were sufficient to cover the expenses or there were no proceeds at all 4if the amount remaining after legal fees was equal to or less than the amount of advanced expenses hfm sometimes partially forwent the reimbursement of expenses to allow the client to keep some of the proceeds this situation however was rare usually the amount remaining after legal fees was sufficient to cover the expenses or there were no proceeds in the first place the capitalized expenses as deductions if a previously capitalized expense was reimbursed ie repaid to it by a client hfm did not include the reimbursement in income on its tax_return if a previously deducted expense was reimbursed hfm included the reimbursement in income on its tax_return for the year the reimbursement was received hfm determined whether to capitalize or deduct the advanced expenses in a given matter through a process that involved an internal classification system of its matters that was related to but not identical to the four types of fee arrangements described above the classification system consisted of four categories fully reimbursable net-fee gross fee high risk difficult and class action the first category fully reimbursable consisted of all matters for which there was a fully-reimbursable fee arrangement hfm capitalized the expenses of all matters in the fully-reimbursable category the second category net-fee consisted of all matters involving net-fee arrangements except for net-fee matters that hfm designated as high risk or difficult hfm sorted the matters in the net-fee category into two subcategories on the basis of the likelihood that the 5if an expense was paid and reimbursed in the same year it is unclear whether hfm deducted the expense and included the reimbursement in income or simply did not deduct the expense because it was canceled out by the reimbursement we conclude that this category of expense is not at issue because the parties have not raised a dispute about it matter’s expenses would be reimbursed if hfm considered the likelihood of reimbursement to be high hfm capitalized the expenses for the matter if hfm considered the likelihood of reimbursement to be low hfm deducted the expenses for the matter the third category gross fee high risk difficult consisted of all matters involving gross-fee arrangements and the matters involving net-fee arrangements that were thought to be high risk or difficult net-fee matters that were classified as gross fee high risk difficult were not included in the net- fee category for purposes of hfm’s tax reporting hfm deducted the expenses of all matters in the gross fee high risk difficult category the fourth category class action consisted of all class-action matters hfm deducted the expenses of all matters in the class-action category the following table summarizes the process by which hfm determined whether to capitalize or deduct the advanced expenses of its matters 6the parties have stipulated that most of the expenses advanced in for matters in the net-fee category were considered by hfm to have a low likelihood of reimbursement no similar stipulation was made for expenses advanced in years before hfm’s classification system for determining whether to capitalize or deduct advanced expenses type of fee arrangement fully reimbursable net fee additional divisions among cases within a particular fee arrangement internal category used by hfm for determining whether to capitalize or deduct advanced expenses tax treatment of advanced expenses by hfm ie capitalize or deduct none fully reimbursable capitalize not high risk or difficult high likelihood of reimbursement net fee not high risk or difficult low likelihood of reimbursement net fee capitalize deduct high risk or difficult gross fee high risk difficult deduct gross fee class action none none class action deduct on its tax_return hfm reported a total of dollar_figure of advanced expenses of which it capitalized dollar_figure a small portion of the dollar_figure was attributable to matters in the fully-reimbursable category the rest of the dollar_figure was attributable to matters in the net-fee category that were considered to have a high likelihood of expense reimbursement hfm deducted the remaining dollar_figure of advanced expenses the dollar_figure was attributable to matters in the gross fee high risk difficult category matters in the class-action category and matters in the net-fee category that were considered to have a low likelihood of expense reimbursement notice_of_deficiency the notice_of_deficiency stated that the irs had made a sec_446 adjustment of dollar_figure and a sec_481 adjustment of dollar_figure to hfm’s tax_return the reason stated in the notice_of_deficiency for the sec_446 and sec_481 adjustments was the cash_method_of_accounting you used to keep your books_and_records for the taxable_year does not clearly reflect income however the accrual_method of accounting does clearly reflect your income as we discuss later this sentence wrongly attributed the sec_446 and sec_481 adjustments as resulting from the imposition of an accrual_method of accounting furthermore as a computational matter the notice_of_deficiency did not explain how the two adjustments were calculated the irs also determined that hfm was liable for a sec_6662 penalty of dollar_figure for a substantial_understatement_of_income_tax in paragraph of the stipulation of facts the parties agree that the computational basis for the sec_481 and sec_446 adjustments that are in the notice_of_deficiency is attached hereto as exhibit 2-j exhibit 2-j in turn contains an explanation of both the nature of the sec_446 and sec_481 adjustments and how the adjustments were computed as to the nature of the adjustments exhibit 2-j clarifies that overall the sec_446 and sec_481 adjustments reflected the irs’s view that hfm should have treated all of its advanced expenses as loans rather than as business_expenses the sec_446 adjustment disallowed hfm’s deductions for advanced expenses that were incurred in and the sec_481 adjustment effectively disallowed hfm’s deductions for advanced expenses that were incurred in all years before by requiring hfm to include these previously deducted expenses in its income as to how the sec_446 and sec_481 adjustments should be computed exhibit 2-j--in combination with paragraph of the stipulation--reflects the parties’ agreement that the amount of the sec_446 adjustment if sustained should be dollar_figure not dollar_figure as stated in the notice_of_deficiency with corresponding reductions to the tax and penalty due exhibit 2-j also contains computations for the dollar_figure sec_481 adjustment opinion i the allocation of the burden_of_proof is immaterial hfm argues that the irs bears the burden_of_proof on the tax treatment of advanced expenses because hfm claims the issue is a new_matter under rule 7neither the notice_of_deficiency nor exhibit 2-j states how many prior years were affected by the sec_481 adjustment we are called on to determine the tax consequences of expenses_incurred in these prior years even though the computations do not reveal the exact prior years a and the irs did not adequately describe the basis for the deficiency under sec_7522 hfm observes that the notice_of_deficiency wrongly attributed the sec_446 and sec_481 adjustments to changing hfm’s method_of_accounting from the cash_method to the accrual_method the adjustments were actually premised on the determination that hfm should have treated its advanced expenses as loans not business_expenses even if hfm is correct that the irs bears the burden_of_proof our conclusions are based on a preponderance_of_the_evidence thus the allocation of the burden_of_proof is immaterial see 136_tc_515 110_tc_189 ndollar_figure ii hfm’s advanced expenses are not deductible under sec_162 the parties disagree on the proper tax treatment of the advanced expenses for which hfm claimed deductions for and earlier years the advanced expenses that hfm capitalized are not at issue hfm argues that the advanced expenses for which it claimed deductions were not virtually certain of being reimbursed and that thus they were deductible as ordinary-and-necessary business_expenses under sec_162 in the year paid hfm claims that its treatment of the advanced expenses did not produce undue tax benefits because when previously deducted expenses were reimbursed it included the reimbursed expenses in income on its tax_return for the year the reimbursements were received the irs argues that the advanced expenses that hfm deducted were in the nature of loans to its clients and that therefore hfm was entitled only to bad-debt deductions for unreimbursed expenses once cases were closed see sec_166 we sustain the irs’s position for the reasons stated below a the parties dispute the test for deductibility the parties have differing views on the legal test for determining whether advanced expenses by law firms are deductible hfm argues that advanced expenses are treated as loans only if there was an expectation of reimbursement the irs argues that advanced expenses are not deductible if the law firm’s contingent-fee arrangements provide for reimbursement upon a favorable litigation outcome the irs contends that the expectation of reimbursement is irrelevant as long as the law firm has this contingent right of reimbursement 8the irs advocated this position at trial and on brief it has therefore seemingly conceded that if the court agrees that the deductions for advanced expenses should be disallowed for the years they were incurred hfm should be entitled to appropriate bad-debt deductions neither the notice_of_deficiency nor exhibit 2-j states whether the adjustments the irs seeks incorporate bad-debt deductions for expenses that were ultimately not reimbursed if either party proposes that further fact findings or legal determinations should be made with regard to the amounts of bad-debt deductions that party should make an appropriate motion before the rule_155_computations are due this court has consistently held that advanced litigation expenses are to be treated as loans and are not ordinary and necessary business_expenses even if eventual recovery_of the advances is contingent 36_tc_672 aff’d 309_f2d_431 9th cir 42_tc_9 aff’d in part remanded in part on other grounds 356_f2d_755 5th cir 53_tc_217 aff’d per curiam 447_f2d_484 9th cir 63_tc_562 silverton v commissioner tcmemo_1977_198 merritt v commissioner tcmemo_2003_ while many of these opinions have discussed the prospects for reimbursement and some have even cited specific reimbursement rates we have never found that a low likelihood of reimbursement could justify deductibility indeed in merritt we concluded that the litigation costs at issue were not deductible even if the probability of a recovery was often doubtful as we explain below there was a significant expectation of reimbursement for the advanced expenses that hfm deducted this means that the expenses would not be deductible even if hfm’s view about the correct legal test is correct b there was a significant possibility of reimbursement for the advanced expenses that hfm deducted the parties dispute the probability of reimbursement for the advanced expenses that hfm deducted hfm claims that there was a low probability of reimbursement for the advanced expenses that it deducted and that it was therefore justified in treating these expenses as business_expenses the irs claims that hfm had an extremely successful law practice that it had measures in place to limit the loss of advanced expenses and that it has failed to show there was a low probability of reimbursement we find that there was a significant possibility of reimbursement for all of the advanced expenses for which hfm claimed deductions in reaching this conclusion we have considered the following evidence testimony by mcclain and farrington two hfm partners testimony by hfm’s accountant samples of hfm’s contingent-fee contracts and engagement letters only a small sample of these contracts and letters are in the record various reimbursement rates for hfm’s advanced expenses which we describe in more detail below and other 9it is unnecessary and perhaps impossible to determine the exact probability that the advanced expenses for which hfm claimed deductions would be reimbursed we find the probability was at least for all these expenses data regarding reimbursements for various sets of cases which we describe infra note hfm conducted preliminary investigations of clients and carefully selected the cases it would pursue it also consistently reevaluated ongoing cases and reserved the right to withdraw if it felt it could no longer pursue a case that it may have taken hfm a long time to recover its expenses is not dispositive the relevant question is the possibility of reimbursement not how long reimbursement was expected to take the reimbursement rates for hfm’s advanced expenses fail to demonstrate that the possibility of reimbursement was insignificant hfm relies on six reimbursement rates in support of its view that it had a low probability of reimbursement when it incurred the expenses for cases in the net-fee internal category hfm recovered of expenses that a were incurred by hfm on or before december 10besides the six reimbursement rates which are stipulated or otherwise agreed on by the parties there is some other data in the record regarding reimbursements for various sets of cases for some cases information on cost balances is provided but the record does not explain how the cost balances were computed for some cases a reimbursement rate can be derived from the data but the reimbursement rates so derived are the same as the rates in the stipulation and b the recovery or nonrecovery of which was resolved during the year for cases in the net-fee internal category hfm recovered of expenses that a were incurred by hfm on or before date and b the recovery or nonrecovery of which was resolved during the year for cases in the gross fee high risk difficult internal category hfm recovered of expenses that a were incurred by hfm on or before date and b the recovery or nonrecovery of which was resolved on or before date for tobacco cases in the gross fee high risk difficult internal category hfm recovered of expenses that a were incurred by hfm on or before date and b the recovery or nonrecovery of which was resolved on or before date for tobacco cases in the gross fee high risk difficult internal category hfm recovered of expenses that a were incurred by hfm on or before date and b the recovery or nonrecovery of which was resolved on or before date for cases in the class-action internal category hfm recovered of expenses that a were incurred by hfm on or before date and b the recovery or nonrecovery of which was resolved on or before december dollar_figure for cases in the net-fee category the reimbursement rate for cases closed in i sec_48 but the reimbursement rate for cases closed in is dollar_figure the relatively low percentage is insufficient to convince us that there was an insignificant possibility of reimbursement of the expenses in the net-fee category the percentage is high which suggests that the percentage cannot be relied on as an indicator that there was an insignificant possibility of reimbursement of the expenses in the net-fee category similarly the reimbursement rate for all gross fee high risk difficult cases is not dispositive of the likelihood of expense reimbursement in 11the parties stipulated that the rate wa sec_39 but in hfm’s proposed findings_of_fact hfm proposed that the rate wa sec_55 and the irs did not object 12these reimbursement rates are based on advanced expenses that were outstanding ie unreimbursed as of the end of the previous year some of hfm’s advanced expenses were paid and reimbursed in the same year but these expenses are not at issue see supra note it is unclear whether the reimbursement rates are based on all advanced expenses in the net-fee category or only the advanced expenses that were deducted that category of cases the reimbursement rate is not as probative as hfm argues because it is based on hfm’s experience in only cases there were cases in the gross fee high risk difficult category that were closed by the end of but hfm had other gross fee high risk difficult cases pending at the end of the cases that had been closed by the end of all happened to be tobacco cases but an additional tobacco cases were pending at the end of the expenses in tobacco cases made up most of the expenses in the gross fee high risk difficult category the tobacco cases were perhaps the riskiest of hfm’s cases but we are convinced on the basis of hfm’s stringent standards for accepting cases that there was a significant possibility of reimbursement in the tobacco cases and in the other cases in the gross fee high risk difficult category one aspect of litigating the tobacco cases was that the tobacco defendants almost uniformly refused to settle the cases thus forcing most plaintiffs to go to trial or as the tobacco companies hoped to give up their lawsuits before trial although the tendency against settlement cut off one avenue of resolving the case favorably it also provided an incentive to bring suits that had a relatively high probability of success in court furthermore the record shows that hfm had unusual competencies in prevailing over defendants for example hfm was a national leader in popcorn lung disease litigation and as of the trial in this case it was the only firm that had obtained a successful verdict in a popcorn lung disease case for cases in the class-action category taking into account the recovery rate in the record and hfm’s stringent case-selection methods we conclude that there was a significant possibility of receiving reimbursement for expenses on the basis of the record we find that there was a significant possibility that the advanced expenses that hfm deducted would be reimbursed hfm screened its cases and clients hfm had a decent probability of winning its cases and thus recovering its advanced expenses and the reimbursement rates for hfm’s advanced expenses fail to show the possibility of reimbursement was insignificant for the advanced expenses that it deducted the mere fact that hfm received reimbursement for a certain percentage of the advanced expenses eg it received reimbursement for of the expenses it advanced in gross fee high risk difficult cases does not mean that this percentage was the probability that the expense would be reimbursed at the time the expense was advanced c different treatment of advanced expenses in class-action cases is not warranted by the requirement that a court approve expense awards or the initial uncertainty about the identities of class members in addition to its argument that there was no expectation of reimbursement for all the advanced expenses that it deducted hfm argues that its advanced expenses in class-action cases in particular were deductible because expense awards required court approval and there was no identifiable obligor for the advanced expensesdollar_figure we disagree a class action is a lawsuit in which the court authorizes a single_person or a small_group of people to represent the interests of a larger group which is commonly referred to as a class black’s law dictionary 9th ed a person who sues on behalf of a class is referred to as a class representative see eg wal-mart stores inc v dukes __ u s __ __ __ 131_sct_2541 536_us_1 generally a court authorizes a case to proceed as a class action by issuing an order certifying the case as a class action see eg fed r civ p c mo r civ p c dollar_figure 13we discuss hfm’s no identifiable obligor argument in more detail infra p 14we refer to the federal rules of civil procedure because hfm litigates many of its class actions in u s district_court we refer to the missouri rules of continued if a case is not certified as a class action it cannot be pursued as a class action see eg fed r civ p c mo r civ p c for a case to be certified as a class action it must satisfy various requirements under the relevant state or federal procedural rules that ensure the case is suitable for pursuit as a class action see eg fed r civ p a and b mo r civ p a and b once a court decides to certify a case as a class action the court generally defines the class which may be done by adding the class definition to the order certifying the class action or by issuing a separate orderdollar_figure see eg fed r civ p c b mo r civ p c - the court also approves or appoints class counsel --a term that refers to the law firm or the attorney s that represent the class see eg fed r civ p g mo r civ p a d vandyne v allied mortg capital corp s w 3d mo continued civil procedure because hfm litigates many of its class actions in the state courts of missouri 15the definition of a class may take the form of a phrase describing in generic terms the people who qualify as members of the class rather than a list identifying the members of the class by name see eg 90_tc_1011 the district_court defined the class on whose behalf the class action was maintained as ‘all persons in the united_states excluding defendants their subsidiaries affiliates or agents who purchased folding cartons from any of the defendants in these actions during the period from date to date ’ quoting in re fold75_frd_727 n d ill in some types of class actions the procedural rules require the court to issue a notice to the members of the class who can be identified through reasonable effort the notice advises these class members of the existence of the class action and of their rights and options under the procedural rules see eg fed r civ p c b mo r civ p c the notice gives class members the option of requesting exclusion ie opting out from the class by a certain date see eg fed r civ p c b v and vi mo r civ p c the period within which a class member can request exclusion from the class is commonly referred to as the opt-out period see eg 521_us_591 in re int’l house of pancakes franchise litig 536_f2d_261 8th cir in other types of class actions class members as a general_rule cannot opt_out of the class and are not entitled to receive notice of the class action see eg fed r civ p c and mo r civ p c and wal-mart stores inc __ u s __ __ s ct pincite9 class members who do not or cannot opt_out are generally bound by the terms of a settlement or judgment reached in the case see eg fed r civ p c - e mo r civ p c smith v bayer corp 131_sct_2368 amchem prods inc v windsor u s pincite if the parties decide to settle rather than submit the case to the court for judgment the court must approve the settlement see eg fed r civ p e mo r civ p e in a certified class action the court can award reasonable attorney’s fees and expenses that are authorized by law or by agreement of the parties see eg fed r civ p h berry v volkswagen grp of am inc mo app lexi sec_801 mo ct app date generally class counsel recovers attorney’s fees and expenses by petitioning the court to award attorney’s fees and expenses as part of the settlement or judgment in the case see eg fed r civ p h 444_us_472 harris v union electric co s w 2d mo berry mo app lexi sec_801 at hfm characterizes the requirement of court approval for expense awards as a barrier that lowered the probability of reimbursement for its class-action expensesdollar_figure it is true that the attorney’s fees and expenses in a class action must be approved by the court as discussed above however it is a basic legal principle that class counsel is entitled to reimbursement of all reasonable out-of-pocket 16the term class-action expenses as used in this opinion refers to the expenses of pursuing a class-action case including the expenses of convincing a court to certify the case as a class action the term class-action case as used in this opinion refers to a case that hfm pursued or hoped to pursue as a certified class action ie the term includes cases that failed to be certified as class actions expenses of prosecuting claims and obtaining settlement the court will generally award such expenses to class counseldollar_figure this principle is known as the common-fund doctrine see eg boeing co u s pincite 218_frd_508 e d mich in re f m distribs inc sec litig u s dist lexis at e d mich date there is no evidence that hfm would fail to be appointed or approved as class counsel in a class-action case that had been certified in fact the record suggests that hfm was class counsel in all of its class-action cases that were certifieddollar_figure therefore hfm was entitled to reimbursement of its advanced class- action expenses under the common-fund doctrine the record shows that this entitlement to reimbursement was borne out in practice the parties stipulate that no court has ever denied hfm’s request for reimbursement of expenses in a successful class-action case in unsuccessful class-action cases hfm did not request reimbursement of expenses as the cases were handled on a contingent-fee 17although the court’s discretion to award attorney’s fees and expenses may be constrained by law as discussed supra p hfm has not argued that a law prevented it from recovering its advanced expenses in a successful class-action case 18we discuss the significance of the possibility that hfm would fail to obtain class-action certification infra p basis given these facts we find that the requirement of court approval was unlikely to prevent hfm from recovering its expenses in class-action cases hfm argues that the expenses it advanced in class-action cases should be deductible because the expenses were incurred before the exact identities of the class members were determined as hfm points out the exact identities of class members are not determined until the judgment is entered or alternatively until a settlement is reached see eg fed r civ p c b e mo r civ p c and until that time hfm argues there is no identifiable obligor ie no specific party who is obligated to reimburse the expensesdollar_figure however when it advanced the expenses hfm knew that in a successful class-action case it would be reimbursed by the class members that would be identified in the future as explained above the common-fund doctrine typically allowed hfm to recover its expenses in successful class-action cases thus if a class-action case was successful hfm would recover its expenses from the members of the class collectively 19the identities of the class representatives are known from the beginning of a class-action case but the class representatives are not liable for reimbursing all of the advanced expenses see 926_f2d_596 7th cir it is possible that there was a lower probability of reimbursement for hfm’s class-action expenses because of the chance that hfm would fail to obtain class- action certification however on the basis of the record we find that the possibility that a case would fail to be certified as a class action did not lower the probability of reimbursement for hfm’s class-action expenses to the point where it was insignificant for the above reasons advanced expenses in class-action cases do not warrant different treatment from advanced expenses in other contingent-fee cases in conclusion the advanced expenses that hfm deducted should have been treated as loans hfm was not entitled to deduct these expenses in the year paid instead when a case closed hfm was entitled to a bad-debt deduction for any unreimbursed expenses see canelo v commissioner t c pincite w hen pending cases are closed without recovery_of deferred advances then deductions for unrecovered and lost advances are allowable iii a change from deducting advanced expenses to treating the expenses as loans is a change in method_of_accounting hfm argues that the irs’s treatment of advanced expenses as loans was not a change in method_of_accounting and that therefore the irs’s sec_481 adjustment--which disallowed hfm’s deductions for advanced expenses in years before 2005--was improperdollar_figure we disagree for the reasons stated below sec_446 provides that if the taxpayer’s method_of_accounting does not clearly reflect income the taxpayer must use the method that in the opinion of the irs does clearly reflect income the term method_of_accounting includes not only the over-all method_of_accounting of the taxpayer eg the cash_method or the accrual_method but also the accounting treatment of any item sec_1 a sec_481 allows the irs to impose in the year a new method_of_accounting is first adopted or imposed by the irs adjustments which are 20in addition to challenging the sec_481 adjustment on the grounds that no change in method_of_accounting occurred hfm challenges the sec_446 adjustment--which disallowed hfm’s deductions for advanced expenses for on the grounds that no change in method_of_accounting occurred we infer that hfm’s contention is that because a change in treatment of advanced expenses is not a change in method_of_accounting the irs should not have relied on sec_446 and sec_481 to change the treatment of advanced expenses however even if the irs could not change hfm’s treatment of advanced expenses for the year in issue under sec_446 authorizing the irs to determine the method_of_accounting that clearly reflects income it still had authority to do so under sec_162 allowing deductions for business_expenses but not for loans thus deciding whether a change in treatment of advanced expenses is a change in method_of_accounting would affect the advanced expenses only for years before the treatment of which could only be changed by the irs through a sec_481 adjustment for these reasons we address only hfm’s challenge to the sec_481 adjustment necessary solely by reason of the change in method_of_accounting in order to prevent amounts from being duplicated or omitted the terms method_of_accounting and change in method_of_accounting carry the same meaning as in sec_446 see sec_1_481-1 sec_1 1t e ii a fed reg date dollar_figure under sec_446 and therefore under sec_481 too a change in method_of_accounting can be a change in the overall plan of accounting or a change in the treatment of any material_item used in the overall plan of accounting sec_1_446-1t e ii a a material_item is any item that involves the proper time for the inclusion of the item in income or the taking of a deduction id an item involves the proper time for the inclusion of the item in income or the taking of a deduction if its tax treatment does not permanently distort the taxpayer’s lifetime taxable_income ie the taxpayer’s cumulative taxable_income for all taxable periods of its existence and instead sec_1_446-1t e ii fed reg date was effective date fed reg date it was superseded by a final_regulation sec_1_446-1 effective date t d 2007_1_cb_470 the temporary_regulation and the final_regulation are identical in all relevant parts 22an overall plan of accounting is equivalent to an overall_method_of_accounting see sec_1_446-1t e iii example fed reg date merely accelerates a deduction or postpones the reporting of income a change in the treatment of any such item is thus a change in method_of_accounting see 743_f2d_781 11th cir 93_tc_500 78_tc_705 66_tc_588 aff’d without published opinion 562_f2d_39 2d cir a change in method_of_accounting does not include adjustment of any item_of_income or deduction that does not involve the proper time for the inclusion of the item_of_income or the taking of a deduction sec_1_446-1t e ii b fed reg date the irs concedes that it is not attempting to change hfm’s overall_method_of_accounting therefore the irs’s change in hfm’s treatment of advanced expenses can only be a change in method_of_accounting if it affects a material_item to determine whether hfm’s advanced expenses qualify as a material_item we examine whether hfm’s tax treatment of advanced expenses permanently distorted its lifetime taxable_income hfm deducted the expenses when they were paid and included any reimbursements in income when they were received so the net deduction in terms of lifetime taxable_income was the amount of unreimbursed expenses if hfm had followed the irs’s method the net deduction would still have been the amount of unreimbursed expenses under the irs’s method hfm would not have deducted the expenses when they were incurred but instead when hfm closed the cases to which the expenses related it would have claimed a bad-debt deduction for any unreimbursed expenses hfm’s method merely accelerated the deduction of unreimbursed expenses and temporarily inflated the amounts of the deductions the inflated deductions were then canceled out by hfm’s reporting the reimbursed expenses as income in cases where the tax treatment of an item involves accelerated deductions that are later offset by income courts have considered both pieces of the tax treatment in determining whether it distorts lifetime taxable_income see knight- ridder newspapers inc f 2d pincite 108_tc_448 aff’d in relevant part rev’d in part 184_f3d_786 8th cir firetag v commissioner tcmemo_1999_355 slip op pincite aff’d without published opinion 232_f3d_887 4th cir rankin v commissioner tcmemo_1996_350 slip op pincite aff’d 138_f3d_1286 9th cir considering both pieces of hfm’s tax treatment--deduction of advanced expenses and inclusion of reimbursed expenses in income--it is apparent that hfm did not permanently distort its lifetime taxable incomedollar_figure overall the amount of expenses deducted and thus the amount of income taxed was the same as under the irs’s method of deducting unreimbursed expenses when cases were closed therefore hfm’s dispute with the irs involves when not whether its income should be taxed we conclude that the irs’s change in the treatment of hfm’s advanced expenses was a change in the treatment of a material_item used in hfm’s overall plan of accounting and thus a change in method_of_accounting the irs’s sec_481 adjustment was therefore warranted 23hfm argues that the irs permanently changed hfm’s taxable_income by disallowing its deductions for advanced expenses for the years in which the expenses were paid hfm claims that the possibility of a future bad-debt deduction is a separate independent event that should not be considered part of the irs’s characterization of the advanced expenses as loans hfm cites pelton gunther p c v commissioner tcmemo_1999_339 to support these propositions but pelton gunther is distinguishable among other reasons because the irs in that case determined that the item in question a law firm’s advanced expenses was not deductible ab initio id slip op pincite here the irs is allowing hfm a bad-debt deduction for the year it is determined that the expenses will not be reimbursed iv hfm qualifies for the reasonable-cause-and-good-faith exception to the sec_6662 penalty to the extent its understatement is attributable to its advanced expenses hfm’s exact penalty will be determined under rule_155_computations the irs determined that hfm is liable for a sec_6662 penalty for a substantial_understatement_of_income_tax hfm argues that it is not liable for the penalty because it had reasonable_cause and acted in good_faith with respect to the tax treatment of its advanced expensesdollar_figure sec_6662 and b imposes a penalty on any part of an underpayment that is attributable to a substantial_understatement_of_income_tax generally an understatement is the excess of the tax required to be shown on the return over the tax_shown_on_the_return sec_6662 for corporations other than an s_corporation or a personal_holding_company an understatement is substantial if it exceeds the lesser_of of the tax required to be shown on the return or if greater dollar_figure or dollar_figure sec_6662 the sec_6662 penalty does not apply to any part of an underpayment if the taxpayer had reasonable_cause for and acted in good_faith regarding that part of the underpayment sec_6664 24hfm does not argue that the reasonable-basis-and-adequate-disclosure exception applies see sec_6662 the irs has the burden of production for penalties sec_7491 this burden is satisfied if the irs produces sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 once the irs satisfies its burden of production the taxpayer must prove that the irs’s determination is incorrect in other words the taxpayer has the burden of persuasion id pincite and in order to convince the court that an exception to the penalty is warranted the taxpayer has not only the burden of persuasion but also the burden of production see id pincite stating that the irs need not introduce evidence regarding reasonable_cause substantial_authority or similar provisions the irs will have met its burden of production for imposing the sec_6662 penalty if rule_155_computations show that hfm had a substantial_understatement_of_income_tax see eg jarman v commissioner tcmemo_2010_285 slip op pincite prince v commissioner tcmemo_2003_247 slip op pincite we find however that hfm acted with reasonable_cause and in good_faith with respect to its tax treatment of its advanced expenses the decision as to whether a taxpayer acted with reasonable_cause and in good_faith depends on all the pertinent facts and circumstances sec_1_6664-4 generally the most important factor is the extent of the taxpayer’s efforts to assess its proper tax_liability id hfm created an internal classification system that attempted to account for the relative risks of losing its cases it used this system to determine whether to claim deductions for the advanced expenses it did not claim deductions for all of the advanced expenses for example it capitalized some of the advanced expenses in the net-fee category the irs contends that it was unreasonable for hfm to claim a deduction for any of the advanced expenses because hfm had a contractual right of reimbursement against its clients and therefore the deductibility of the advanced expenses was clearly contradict ed by merritt v commissioner tcmemo_2003_187 but merritt is a memorandum opinion it is not binding precedent discussions in other opinions suggest that the prospects for reimbursement of advanced expenses are relevant to their deductibility see eg burnett v commissioner f 2d pincite p etitioner’s expenditures constituted advances to his clients which were virtually certain to be repaid and consequently were not deductible as business_expenses we believe that hfm’s efforts to categorize its advanced expenses represented a good-faith attempt to determine their deductibility we conclude that hfm qualifies for the reasonable-cause-and-good-faith exception to the sec_6662 penalty to the extent its understatement is attributable to its advanced expenses hfm’s exact penalty will be determined under rule_155_computations v conclusion hfm was not entitled to deduct its advanced expenses as business_expenses the advanced expenses were in the nature of loans to contingent-fee clients and hfm was entitled only to claim a bad-debt deduction for the unreimbursed expenses of a case after the case had closed the change in tax treatment of hfm’s advanced expenses was a change in method_of_accounting and thus the irs’s sec_481 adjustment was proper however hfm qualifies for the reasonable- cause-and-good-faith exception to the sec_6662 penalty to the extent its understatement is attributable to its advanced expenses its exact sec_6662 penalty will be determined under rule_155_computations we have considered all arguments and contentions not addressed are meritless irrelevant or moot to reflect the foregoing decision will be entered under rule
